Citation Nr: 1035404	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1967.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claim.

In July 2010, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to service connection for a low back 
disability must be remanded for additional evidentiary 
development.

Reasons for remand

Evidentiary development

During the July 2010 Board hearing, the Veteran discussed the 
severity of his low back disability.  He also indicated that he 
underwent treatment at a VA outpatient clinic for his low back 
disability in 1990 or 1994.  See the July 2010 Board hearing 
transcript, page 15.  The Board notes that the claims folder is 
negative for any VA treatment records prior to May 2004.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

VA opinion

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to Hickson element (1), the medical evidence of record 
indicates a current diagnosis of a low back disability.  
Specifically, the Veteran has been diagnosed with moderate to 
severe spinal stenosis at the L3-4 level, post surgical and 
degenerative changes at L4-5 and L5-S1, left side disc protrusion 
at L3-4, and mild left sided canal stenosis at L4-5.  See, e.g., 
a MRI report from G.E.J., M.D., dated in June 2003.   

With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran asserts that he 
injured his lower back in 1965 while serving aboard the USS 
Staten Island when he fell while climbing down a ladder that was 
covered with ice.  See, e.g., the July 2010 Board hearing 
transcript, page 3. 

The Board observes that service treatment records do not indicate 
that the Veteran complained of or was treated for a low back 
injury during his period of military service.  Further, an X-ray 
report of the Veteran's cervical spine and left elbow dated in 
August 1966 revealed normal findings.  However, the Veteran is 
competent to attest to experiencing such accident during service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, the Veteran is competent to 
report the circumstances of injuring his back during his period 
of active military service.  

Furthermore, the Board finds that the Veteran report of falling 
from an ice covered latter is credible.  There is nothing in the 
claims folder to suggest that the Veteran did not sustain the 
accident as described.  On the contrary, the Veteran has 
submitted a supporting statement from R.M. dated in October 2006, 
who indicated that he served with the Veteran aboard the USS 
Staten Island and witnessed the Veteran's accident in the fall of 
1965. 

Having established that Hickson elements (1) and (2) have been 
satisfied, the remaining question is whether there is competent 
evidence of a medical nexus between the Veteran's current 
disability and his in-service injury (Hickson element (3), 
medical nexus).  The Board notes that the Veteran was afforded a 
VA examination for his low back disability in February 2007.  
However, this examination is inadequate for rating purposes.  
Crucially, no opinion was rendered as to whether the Veteran's 
low back disability was related to his period of military 
service.  Moreover, the remainder of the evidence of record 
currently associated with the Veteran's VA claims file is absent 
an opinion as to a possible causal relationship between the 
Veteran's low back disability and his period of military service 
to include his in-service injury.

In light of the foregoing, a clarifying medical nexus opinion 
must be obtained which addresses the nature of the Veteran's 
disability and whether such is related to his military service.  
See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].  



Accordingly, the case is REMANDED for the following action:


1.	The RO should obtain the names and addresses 
of all medical care providers who treated 
the veteran for his low back disability 
since his release from active duty.  In 
particular, the Veteran should identify the 
VA facilities from which he obtained the 
medical treatment in 1990 and/or 1994 
referenced during his July 2010 Board 
hearing.  

After securing the necessary release, the RO 
should obtain these records.  All attempts 
to secure this evidence must be documented 
in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	The RO should then refer the case to an 
appropriate VA examiner for a medical 
nexus opinion.  The claims folder must be 
made available to the examiner and the 
examiner should indicate in his/her report 
that the claims folder was reviewed.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's current low back 
disability is etiologically related to his 
active service, to include an in-service 
low back injury.  

If an opinion cannot be provided without 
further examination of the Veteran, such 
an examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
			
3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case (SSOC) 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


